Citation Nr: 1725879	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-31 155	)	DATE
	)
	)

On appeal from the
	Department of Veterans Affairs Regional Office in Roanoke, Virginia	


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral radiculopathy of the legs.

3.  Entitlement to service connection for a hip disability as secondary to the back disability.

4.  Entitlement to service connection for a shoulder disability as secondary to the back disability.

5.  Entitlement to a rating in excess of 20 percent for haring loss prior to January 15, 2014, and in excess of 40 percent thereafter; 

6.  Entitlement to a rating in excess of 30 percent for psoriasis.

7.  Entitlement to a total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014). 

The Veteran served on active duty from July 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2013 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2017 statement, submitted after the issues on appeal had already been certified to the Board, the Veteran requested that his claims for (1) service connection for a back disability; (2) service connection for bilateral radiculopathy of the legs; (3) a rating in excess of 20 percent for haring loss prior to January 15, 2014, and in excess of 40 percent thereafter; and (4) a rating in excess of 30 percent for psoriasis be withdrawn. 

2.  In a March 2017 letter, VA indicated that it had discontinued actions on the Veteran's back, radiculopathy, hearing loss, and psoriasis claims; to date, the Veteran has not subsequently indicated that he wished to continue on with his claims.

3.  The Veteran maintains that he has hip and shoulder disabilities that are secondary to his back condition; however, the Veteran does not have a currently diagnosed hip or shoulder disability and he is not service connected for a spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a back disability are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral radiculopathy of the legs are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of entitlement to a rating in excess of 20 percent for haring loss prior to January 15, 2014, and in excess of 40 percent thereafter, are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2016).

4.  The criteria for withdrawal of the appeal of entitlement to a rating in excess of 30 percent for psoriasis are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2016).

5.  The criteria for service connection for a hip disability are not met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for service connection for a shoulder disability are not met.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues (Back, Radiculopathy, Hearing Loss, and Psoriasis) Per the Veteran's Request

In a written statement received by VA in March 2017, the Veteran requested that his claims for (1) service connection for a back disability; (2) service connection for bilateral radiculopathy of the legs; (3) a rating in excess of 20 percent for haring loss prior to January 15, 2014, and in excess of 40 percent thereafter; and (4) a rating in excess of 30 percent for psoriasis be withdrawn.  The Veteran's March 2017 statement was received after the claims on appeal were certified to the Board.  

In a March 2017 letter to the Veteran, VA informed the Veteran that it had discontinued action on his claims based on his March 2017 written correspondence. VA instructed the Veteran that if he did not intend to withdraw the claims, he had 30 days from the date of this letter to provide VA with that information.  The Veteran did not rescind his withdrawal of the claims.  Thus, the Board has determined that the Veteran withdrew his appeal with respect to these issues, and there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and they are dismissed.  38 U.S.C.A. § 7105 (West 2014).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
    
Service Connection Analysis for Hip and Shoulder Disabilities

The Veteran maintains that he has hip and shoulder disabilities that are secondary to his back condition.  In a March 2014 statement, submitted by the Veteran's representative, it was indicated that the Veteran was seeking secondary service connection.  In the May 2014 substantive appeal (VA Form 9), the Veteran specifically stated that his hip and shoulder conditions were "inexplicably intertwined with the pending appeal for service connection of the back condition."

VA and private treatment records do not show any currently diagnosed hip and/or shoulder disability.  The Board considered the Veteran's assertion that he has hip and shoulder disabilities.  As a lay person, the Veteran is competent to relate observable symptoms that may be associated with a joint condition, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a hip or shoulder disability.  Orthopedic disabilities can require specialized testing to diagnose (such as x-ray or MRI), and observable symptomatology can overlap with other disabilities.  Diagnosing orthopedic disabilities involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain and stiffness.  The Veteran has not been shown to have such knowledge, training, or experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disability that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms).

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed hip or shoulder disabilities.  As such, the weight of the evidence of record does not satisfy the elements of service connection under the criteria of 38 C.F.R. § 3.303 because it shows that the Veteran does not have a hip or shoulder disability.  

Moreover, the Board considered the Veteran's contention as to secondary service connection.  Even if there were evidence of currently diagnosed hip and shoulder disabilities, service connection for a hip and shoulder disabilities would not be not warranted on a secondary basis as service connection is not in effect for a back disability.  See 38 C.F.R. § 3.310 (a).

Moreover, the Veteran does not contend, and the evidence does not show, that any currently diagnosed hip and shoulder disabilities are directly related to service.  Indeed, his service treatment records do not contain any complaints, treatment, or diagnoses for hip or shoulder conditions in service.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for hip and shoulder disabilities, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

ORDER

The appeal for entitlement to service connection for a back disability is dismissed. 

The appeal for entitlement to service connection for bilateral radiculopathy of the legs is dismissed.

The appeal for entitlement to a rating in excess of 20 percent for haring loss prior to January 15, 2014, and in excess of 40 percent thereafter, is dismissed.

The appeal for a rating in excess of 30 percent for psoriasis is dismissed. 

Service connection for a hip disability as secondary to the back disability is denied.

Service connection for a shoulder disability as secondary to the back disability is denied.

REMAND

The Veteran also asserts that he is unemployable as a result of his service-connected disabilities.  

TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).
A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).

In the instant case, the Veteran has a combined disability rating of 90 percent as a result of his service-connected disabilities.  As such, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).

The Board must next ascertain whether the Veteran's service connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  The Veteran's record suggests that he may be unemployable due to his service-connected disabilities.  In an October 2016 statement, a VA staff physician noted that, based on the Veteran's "extensive medical history, the Veteran would be "deemed unemployable in general."  The VA physician did not indicate, however, whether the Veteran's extensive medical history involved only service-connected disabilities, as is required to award a TDIU.  

The Board acknowledges that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 
Nonetheless, it is unclear based on the current medical evidence of record whether the combined impact of the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  As such, in order to assist the Board in adjudicating this claim, a VA examination should be obtained on remand to assist in determining whether the Veteran's service-connected disabilities impact his ability to work.

The Board also notes that a review of the evidence of record since the last October 2016 supplement statement of the case (SSOC) demonstrates that new evidence has been associated with the claims file.  Specifically, VA obtained an examination in December 2016, which addressed the severity of the Veteran's service-connected psychiatric disability.  A supplemental statement of the case (SSOC) must be furnished to the claimant when additional pertinent evidence is received after the most recent SSOC has been issued.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.31 (2016).  

The Board recognizes that, although the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision does not apply because this additional evidence was obtained by VA and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide that if new evidence is submitted by the claimant or his representative with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration).  As noted above, this provision only applies to evidence submitted by the Veteran.  Therefore, the issue must be remanded to allow for AOJ consideration of the December 2016 VA examination.

Moreover, in a March 2017 VA Form 21-4138 (Statement in Support of Claim), the Veteran indicated that he would like "consideration of the enclosed medical records" and that he was waiving RO consideration of the evidence.  He specifically requested that the "enclosed medical records" be forwarded to the Board and associated with the claims file.  However, a review of the current evidence of record does not show that these medical records were associated with the claims file.  

Further, in a separate March 2017 statement, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required. See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence. . . cannot be foreclosed absent a review of those records."). 

Accordingly, the case is REMANDED for the following actions:

1.  Request from the SSA, all records pertinent to the Veteran's claim for Social Security disability benefits, as well as medical records relied upon concerning that claim.  If the search for such records yields negative results, then notify the Veteran and place a statement to that effect in his record.

2.  Make all reasonable attempts to locate the medical evidence enclosed with the Veteran's March 2017 VA Form 21-4138 (Statement in Support of Claim).  This would include asking the Veteran to resubmit the evidence.   

3.  Then, schedule a VA examination to be conducted by a suitable examiner to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.

**The Veteran's service-connected disabilities are adjustment disability, hearing loss, tinnitus, psoriasis, a right ankle disability, a right knee disability, and scars associated with the right knee disability.
After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a)  Evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  

Specifically, the examiner should assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

(b) Also address whether the Veteran's service-connected disabilities alone or in combination are so disabling as to render him unable to obtain or maintain substantially gainful employment. 

(c)  In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.

4.  Thereafter, readjudicate the issue of entitlement to a TDIU in light of the complete record.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


